In an action to recover past-due alimony allegedly due under a judgment of divorce granted in 1951 in the State of Idaho, the appeal is from an order denying appellant’s motion to vacate and set aside a notice restoring the action *871to the calendar, and granting respondent’s cross motion for an order relieving her from a stipulation of settlement entered into in open court on October 28, 1959 and directing that the case be restored to the head of the Ready Calendar for an assessment of damages. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.